Case 8:21-cv-00741-TPB-SPF Document 14 Filed 05/27/21 Page 1 of 1 PageID 66




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                             CASE NO. 8:21-CV-741-TPB-SPF

DOREKA BARNUM, individually and on
behalf of all others similarly situated,                CLASS ACTION

Plaintiff,                                              JURY TRIAL DEMANDED

v.

GULF COAST COLLECTION BUREAU,
INC.,

             Defendant.
                                                    /

                                 NOTICE OF MEDIATION

       In compliance with the Court’s Order, [D.E. No. 11], the parties have scheduled

mediation for July 23, 2021 at 9:00 am before mediator Gregory P. Holder.

Date: May 27, 2021

Respectfully submitted,


 /s/ Ignacio J. Hiraldo
 Ignacio J. Hiraldo, Esq.
 IJH Law
 Florida Bar No. 0056031
 1200 Brickell Ave Suite 1950
 Miami, FL 33131
 Email: ijhiraldo@ijhlaw.com
 Telephone: 786.496.4469

 Counsel for Plaintiff and the Putative Class




                                                1
